Citation Nr: 0827045	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-40 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to August 
1962.  A corrected Form DD 214 shows the veteran was 
discharged under honorable conditions.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The Board remanded the claim for additional development in 
August 2007.


FINDING OF FACT

A bilateral knee disorder is not shown to be related to 
service or an event of service origin.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current knee problems began in 
service when he hurt his knee in basic training and during 
jumps from airplanes.



Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was afforded a VA medical 
examination in January 2006.  The RO has obtained and the 
veteran has submitted private and VA treatment records.  The 
veteran mentioned several other medical providers at his May 
2007 hearing and VA requested that he provide the names and 
addresses of these or any other providers who treated him for 
his knee disorder.  The veteran did not respond.

The record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The veteran's service entrance examination was negative for 
any knee problems.  The first complaint of a right knee 
problem was in March 1961, when he was seen for a swollen 
right knee following a fall.  Tenderness over the medial 
collateral ligament was noted and radiologic examination was 
negative.  He was diagnosed with a strain of the medial 
collateral ligament.  The veteran was not seen again for his 
knee until September 1961,when he complained of recurring 
pain after walking or prolonged standing.  He had pain on the 
lateral side of his knee.  The August 1962 separation 
examination was negative for any knee problems.  The only 
medical evidence of complaints of or treatment for knee 
problems post-service is a December 1989 statement from a 
private provider which shows that veteran had an unstable 
right knee.

The veteran attended a VA examination in January 2006.  In 
addition to his claim of in service injuries during basic 
training and while parachute jumping, the veteran reported 
right knee injuries in college, in 1982, and in December 
2004.  He complained of a constant aching in his right knee 
and pain which was aggravated when the knee twisted.  He 
denied locking, claimed limited motion and clicking, and 
reported weakness and occasional giving way of the knee.  
There was no tenderness, no swelling, a normal range of 
motion without pain, and the ligaments were intact.  
Radiologic examination was normal.  He was diagnosed with a 
right knee anterior cruciate ligament deficiency.  The 
examiner stated that a torn ligament would have essentially 
incapacitated the veteran for at least ten days and would not 
have allowed him to continue the exercise program demanded in 
basic training.  The examiner found there was no evidence of 
a torn ligament in service.  The examiner found the veteran's 
current right knee ligament deficiency was not related to any 
injury that occurred during the veteran's military service.

As for the clinically diagnosed right knee disorder, to the 
extent that the veteran is shown to have any such disorder, 
such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

At his May 2007 hearing, the veteran contended that the March 
1961 provider told him he had torn his ligament and two 
tendons.  While the veteran was treated for a knee disorder, 
radiologic examination did not show a torn ligament and 
service medical records do not show that he was told he had 
torn a ligament or that he had injured his tendons.  As such, 
the Board finds that the veteran did not tear a tendon in 
service.  See Buchanon v. Nicholson, 451 F.3d 1331 (2006) 
(the Board may weigh the lack of contemporaneous medical 
records against a veteran's lay evidence, but that the lack 
of such records does not render lay evidence not credible).  
This is further supported by the opinion of the January 2006 
examiner, who stated that a torn ligament would have 
essentially incapacitated the veteran for at least ten days 
and would not have allowed him to continue the exercise 
program demanded in basic training.  The examiner found there 
was no evidence of a torn ligament in service.

Therefore, the Board will consider whether the veteran's 
strained medial cruciate ligament in service is related to 
his current anterior cruciate ligament disorder.  Following 
his 1961 complaints, the next evidence of a right knee 
disorder is the December 1989 notation regarding instability.  
The absence of any treatment for a right knee problem in the 
post-service medical records between 1961, when the veteran 
was seen for the right knee injury, and 1989 constitutes 
negative evidence tending to disprove the assertion that the 
veteran's current right knee disorder is related to service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and 'negative' evidence).  The lack of any evidence 
of symptoms for over thirty years is evidence which tends to 
show that a right knee disorder was not incurred in service.

In addition, the negative evidence is supported by 
affirmative evidence that tends to show that the claimed 
disorder is not related to service.  Primarily, this 
affirmative evidence is the January 2006 VA examination which 
concluded that the current right knee disorder is not related 
to service.  The Board finds that this examination is 
credible evidence against the veteran's claim.

The Board has considered the veteran's statements that his 
right knee disorder is related to the in service right knee 
injury.  The veteran is certainly competent to testify as to 
his own symptoms, such as a tendency to twist his knee, 
instability of the knee, and pain.  See Barr, supra.  
However, his testimony alone, without the support of a 
medical opinion as to diagnosis and causation, is not 
sufficient evidence to grant his claim.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


